The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 16, 2013

                                       No. 04-13-00553-CR

                                      Gilbert VILLAREAL,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2009CR5696
                        Honorable Philip A. Kazen, Jr., Judge Presiding

                                          ORDER
       The court reporter’s record was due September 12, 2013, but was not filed; however, on
September 12, 2013, the reporter filed a notification of late record stating the record was not filed
because appellant has not paid or made arrangements to pay the reporter’s fee to prepare the
record and that appellant is not entitled to the record without paying the reporter’s fee for
preparing the record.

        We order appellant to provide written proof to this court on or before September 26,
2013 that either (1) the reporter’s fee has been paid or arrangements have been made to pay the
reporter’s fee, or (2) appellant is entitled to have the reporter’s record furnished without charge.
See TEX. R. APP. P. 20.2. If appellant fails to respond within the time provided, appellant’s brief
will be due October 16, 2013 and the court will only consider those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).

        We order the clerk of this court to serve a copy of this order on all counsel and the court
reporter.



                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2013.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court